DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 17, 19-20 and 22-23 are pending in the present application. 
After reviewing the Application and references, Examiner deemed necessary to reopen prosecution.  Accordingly, this action is Non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 17, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro et al. (JP 5937553 B2; equivalent to JP 2015-054880 A) in view of Dahlgren et al. (US 5,608,118).
Takahiro et al. teach a composition for reducing soil water repellency comprising a) polyoxypropylene polyoxyethylene glycol molecular weight 1500-3000 D, and b) polyoxyalkylene alkyl ether at the ratio 1:9 to 9:1 (claims 1-4).  Takahiro et al. further teach mixtures of EO-PO-EO block polymer (number average MW: 2500; internal POE MW: 30% by mass) (A) with polyoxyalkylene branched decyl ether (D) ([0055], [0060]-[0068], Tests 4-5).  Takahiro et al. teach that by combining the EO-PO-EO block polymer and polyoxyalkylene alkyl ether, penetration of water into soil can be improved, and the risk of causing a phytotoxicity by component (b) can be reduced ([0033]).
Takahiro et al. do not explicitly disclose an alcohol alkoxylate based on 2-propylheptyl, as instantly claimed.  However, Takahiro et al. teach that the polyoxyalkylene alkyl ether comprises an alkyl group with 10 to 16 carbons atoms, and specifically teach polyoxyalkylene branched decyl ether (D) ([0036], [0055]).  Takahiro et al. teach examples comprising 1:1 mass ratio of POE-POP-POE block polymer (A) and 
Dahlgren et al. teach that alkoxylates of 2-propyl heptanol have good detergent and wetting properties as well as low foaming as compared with other alcohols having substantially the same chain length, as well as being easily degradable, has low biotoxicity and has no skin-irritancy (col. 1, ln. 32-38).
Therefore, it is clear that Takahiro et al. teach that the alkyl group portion may be branched decyl, which includes 2-propylheptyl.  It would have been prima facie obvious for a person having ordinary skill in the art to select 2-propylheptyl as the branched decyl group in the polyoxyalkylene branched decyl ether of Takahiro et al.  Such would have been obvious because Dahlgren et al. teach that alkoxylates of 2-propyl heptanol have good detergent and wetting properties while being low foaming and low biotoxicity.  A person having ordinary skill in the art would have been motivated to select a polyoxyalkylene branched decyl that provides good wetting and is low foaming and low biotoxicity.
Regarding instant claim 22, the surface tension of the block polymer is a property that is inherently present depending on the size and composition of the block polymer.  Takahiro et al. teach block polymers that are within the scope as instantly claimed, comprising polyoxyethylene oxide and polyoxypropylene oxide and having a number average molecular weight of 1500 to 3000.  In the absence of evidence to the contrary, the block polymers according to Takahiro et al. would necessarily have the surface tension instantly claimed.
Regarding instant claim 23, Takahiro et al. teach compositions comprising a 1:1 weight ratio of block polymer to alcohol alkoxylated ([0037], [0060], [0077]; Claims 1-4).

Response to Arguments
Applicant’s Remarks filed 28 July 2021 have been fully considered but they are not persuasive.  Applicant argues that JP '553 clearly identifies the block polymer as containing an "acetylaminoethyl" moiety.  Applicant asserts that a reasonable interpretation of the ingredients in Table 3 is that Raw Materials (A)-(K) are the polymeric components of the "acetylaminoethyl" polymers disclosed in JP '553.  Applicant argues that the cited reference fails to provide any teaching or suggestion related to using a POE-POP block copolymer, or any other Raw Material in Table 3, absent the "“acetylaminoethyl" group.
The examiner respectfully argues that component (A) of Takahiro et al. is POE-POP-POE, as evidenced by the translation by STIC, the Abstract of JP 2015054880 A provided in the IDS filed 17 April 2020, the abstract provided by EAST, and the Espacenet translation (attached herein).  Therefore, component (A) of Takahiro et al. is POE-POP-POE block polymer as instantly claimed.
Takahiro et al. teach that raw material (A) is POE-POP-POE block polymer, cloud point 32 ºC (number average molecular weight: 2500, internal POE molecular weight: 30% by mass); raw material (C) is POE-POP-POE block polymer, cloud point 24 ºC (number average molecular weight: 2000, internal POE molecular weight: 13% by mass); raw material (I) is POE-POP-POE block polymer, cloud point 15 ºC (number average molecular weight: 3800, internal POE molecular weight: 10% by mass); and raw material 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takahiro et al. (JP 5937553 B2; equivalent to JP 2015-054880 A) in view of Dahlgren et al. (US 5,608,118) as applied to claims 17, 19 and 22-23 above, further in view of Kehrloesser et al. (US 2016/0208128 A1).
Regarding instant claim 20, Takahiro et al. do not explicitly disclose a pentablock polymer selected from EO-PO-EO-PO-EO and PO-EO-PO-EO-PO, as instantly claimed.  However, Takahiro et al. teach mixtures comprising EO-PO-EO block polymers.  
Kehrloesser et al. teach that block copolymers of propylene oxide and ethylene oxide are polymers of the general structure: AB; BA; ABA; BAB; ABAB; BABA; ABABA; BABAB; AABB, BBAA; AABBAA, BBAABB and further regular sequences of repeat units A and B ([0146]-[0152]).
A person having ordinary skill in the art would reasonably believe that structurally similar pentablock polymer comprising the same blocks as taught by Takahiro et al., EO and PO, would have similar properties as the triblock polymers and would be suitable for use in compositions for reducing soil water repellency.  Kehrloesser et al. teach that block copolymers of ethylene oxide and propylene oxide include triblock copolymers ABA and pentablock copolymers ABABA.  A person having ordinary skill in the art would have been motivated to use a structurally similar polymer with the reasonable expectation that the pentablock polymer would have similar properties to the triblock polymer.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Claims 17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (US 2008/0172937 A1) in view of Dahlgren et al. (US 5,608,118).
Palmer et al. teach a composition for improving soil water penetration comprising a) PO-EO-AO C1-C24-alkyl ether of formula (I) and b) EO-PO-EO block polymers and/or branched or unbranched C6-C60 alkyl ethoxylates ([0046], [0070], [0073];  claims 1-4).  Palmer et al. teach that the alkoxylated alcohol surfactant further lowers the surface tension at the topsoil surface allowing more rapid penetration of the wetter into the soil profile ([0070]).  Palmer et al. also teach compositions comprising a mixture of butyl-POP-POE (Example I) with POP-POE-alkyl alcohols, POE-POP-alkyl alcohols ([0086]-[0094]) or POE-POP-POE block polymers ([0095]-[0097]) (Table 2); mixtures of butyl-POP-POP (Example I) with both POE(7) POP(3) octyl/decyl alcohol (Ethox 268) and POE-POP-POE block polymer (Ethox L-61) or both POP 3 cetyl-stearyl alcohol (POP(3)CSA) and POP(7) POE(3) octyl/decyl alcohol (Ethox 268) (Table 3); and a mixture of butyl-POP-POE (Example I) with POE 23 lauryl alcohol (LA-23) and POE 6 tridecyl alcohol (TDA-6) (Table 4).
Palmer et al. do not explicitly disclose an alcohol alkoxylate based on 2-propylheptanol, as instantly claimed.  However, Palmer et al. teach alkoxylated decyl alcohol, and further teach that the alcohol alkoxylates may be branched alcohol alkoxylates ([0070]-[0071], [0090]-[0091], [0093]-[0094]).
Dahlgren et al. teach that alkoxylates of 2-propyl heptanol have good detergent and wetting properties as well as low foaming as compared with other alcohols having substantially the same chain length, as well as being easily degradable, has low biotoxicity and has no skin-irritancy (col. 1, ln. 32-38).
Therefore, it is clear that Palmer et al. teach that the compositions may comprise alkoxylated decyl alcohol, and that the alkyl group may be branched, which includes 2-propylheptyl.  It would have been prima facie obvious for a person having ordinary skill in the art to select 2-propylheptyl as the branched decyl group in the alkoxylated decyl alcohol of Palmer et al.  Such would have been obvious because Dahlgren et al. teach that alkoxylates of 2-propyl heptanol have good detergent and wetting properties while being low foaming and low biotoxicity.  A person having ordinary skill in the art would have been motivated to select a polyoxyalkylene branched decyl that provides good wetting and is low foaming and low biotoxicity.
Regarding instant claim 22, the surface tension of the block polymer is a property that is inherently present depending on the size and composition of the block polymer.  Palmer et al. teach block polymers that are within the scope as instantly claimed, comprising polyoxyethylene oxide and polyoxypropylene oxide and having a number average molecular weight of 2000 to 3000.  In the absence of evidence to the contrary, the block polymers according to Palmer et al. would necessarily have the surface tension instantly claimed.
Response to Arguments
Applicant’s Remarks filed 28 July 2021 have been fully considered but they are not persuasive.  Applicant argues that the present claims recite a method of treating e.g., a pentablock polymer (Q2) of claim 20, and an alcohol alkoxylate based on 2-propylheptanol.  Applicant argues that the '937 publication broadly discloses an alkoxylated alcohol surfactant containing 6 to 60 carbon atoms at paragraphs [0070] - [0071].  Thus, Applicant asserts that the '937 publication fails to suggest the claimed alcohol alkoxylate (E) based on 2-propylheptanol.
The examiner respectfully argues that Palmer et al. teach examples comprising alkoxylated decyl alcohol.  Palmer et al. further teach that the alkyl group may be a branched alkyl.  Dahlgren et al. teach that alkoxylates of 2-propyl heptanol have good detergent and wetting properties while being low foaming and low biotoxicity.  A person having ordinary skill in the art would have been motivated to select a polyoxyalkylene branched decyl that provides good wetting and is low foaming and low biotoxicity for use in the compositions according to Palmer et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (US 2008/0172937 A1) in view of Dahlgren et al. (US 5,608,118) as applied to claims 17, 19 and 22 above, further in view of Kehrloesser et al. (US 2016/0208128 A1).
The teachings of Palmer et al. are discussed above and incorporated herein by reference.
Regarding instant claim 20, Palmer et al. do not explicitly disclose a pentablock polymer selected from EO-PO-EO-PO-EO and PO-EO-PO-EO-PO, as instantly claimed.  However, Palmer et al. teach mixtures comprising EO-PO-EO block polymers.  
Kehrloesser et al. teach that block copolymers of propylene oxide and ethylene oxide are polymers of the general structure: AB; BA; ABA; BAB; ABAB; BABA; ABABA; BABAB; AABB, BBAA; AABBAA, BBAABB and further regular sequences of repeat units A and B ([0146]-[0152]).
A person having ordinary skill in the art would reasonably believe that structurally similar pentablock polymer comprising the same blocks as taught by Palmer et al., EO and PO, would have similar properties as the triblock polymers and would be suitable for use in compositions for reducing soil water repellency.  Kehrloesser et al. teach that block copolymers of ethylene oxide and propylene oxide include triblock copolymers ABA and pentablock copolymers ABABA.  A person having ordinary skill in the art would have been motivated to use a structurally similar polymer with the reasonable expectation that the pentablock polymer would have similar properties to the triblock polymer.

Response to Arguments
Applicant’s Remarks filed 28 July 2021 have been fully considered but they are not persuasive.  Applicant argues that the formula (Q2) recited in claim 20 has two terminal H atoms, in direct contrast with the teachings of the '937 publication.  In addition, Applicant asserts that the claimed formula (Q2) is terminated with two EO moieties, whereas Formula I of the '937 publication is terminated by a PO moiety at least at the R terminal position (X = 1-300), regardless of whether the A group is present.
The examiner respectfully argues that Palmer et al. teach POE-POP-POE block polymers that have terminal H atoms and are terminated with two EO moieties ([0095]-[0097]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616